                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               WAYCROSS DIVISION


 ROW EQUIPMENT, INC.,

                Plaintiff,                                 CIVIL ACTION NO.: 5:16-cv-60

        v.

 TEREX USA, LLC d/b/a TEREX
 ENVIRONMENTAL EQUIPMENT,

                Defendants.



                                           ORDER

       Plaintiff ROW Equipment, Inc. (at times, “ROW”) sued Terex USA, LLC (at times,

“Terex”), seeking damages for its purchase (from Defendant Terex) of wood chippers that Plaintiff

ROW contends were faulty, frequently malfunctioned, and were never properly repaired or

replaced by Terex. The Court granted summary judgment in favor of Terex on all but one of

Plaintiff’s claims. (Doc. 57.) The sole claim remaining for adjudication at trial is a claim that

Defendant Terex breached its express standard warranty that the chippers would be free of “defects

in manufacture or materials” and that it would adequately repair or replace the chippers to address

any such defects. (Doc. 51, pp. 11, 13; doc. 57, pp. 16–17; see also doc. 15.) Defendants filed a

number of Motions in Limine in anticipation of trial, most of which the Court has already

addressed via prior Order, (doc. 131). Following additional briefing ordered by the Court,

Defendant’s “Motion in Limine on Damages,” (doc. 85), and Plaintiff’s “Amended Motion in

Limine,” (doc. 97), remain pending and are presently before the Court, along with Defendant’s

recently filed “Motion to Enforce Exclusion,” (doc. 139). For the reasons set forth more fully
below, the Court DENIES Defendant’s “Motion in Limine on Damages,” (doc. 85); DENIES

without prejudice Plaintiff’s “Amended Motion in Limine,” (doc. 97); and DENIES without

prejudice Defendant’s “Motion to Enforce Exclusion,” (doc. 139).

                                         BACKGROUND

       Defendant’s “Motion in Limine on Damages,” (doc. 85), sought to limit or exclude certain

testimony, particularly if it pertained to damages that were incidental or consequential in nature.

Relatedly, Plaintiff’s “Amended Motion in Limine,” (doc. 97), sought a ruling from the Court that

the limited warranty failed its essential purpose as a matter of law and that Plaintiff was therefore

entitled to incidental and consequential damages. In addressing these motions, the Court noted

material inadequacies and inconsistencies in both of the parties’ filings. First, it was unclear

whether the issue of the warranty’s alleged failure of its essential purpose (which, under Georgia

law, could potentially impact the types of available damages) was an issue of law for the Court or

one of fact for the jury. Additionally, neither party had ever addressed the applicability of a

provision in the warranty that appears to preclude Plaintiff from recovering incidental and

consequential damages regardless of whether there was a failure of the warranty’s essential

purpose. The Court therefore ordered additional briefing on these topics in hopes of making a

clear determination on the availability of incidental and consequential damages, which would in

turn help guide the Court’s rulings on the probative value and admissibility of certain objected-to

evidence and testimony.

       Thereafter, both parties filed thorough briefs, (see docs. 132, 136). In its brief, Plaintiff

withdrew its Amended Motion in Limine, (doc. 136, p. 6). 1 When the lingering issue of the

availability of incidental and consequential damages arose during the pretrial conference,


1
 In light of Plaintiff’s stated withdrawal, the Court DENIES without prejudice Plaintiff’s Amended
Motion in Limine, (doc. 97).


                                                 2
Defendant orally moved to exclude all consequential and incidental damages, citing the written

limitation provision in the warranty.      In response, Plaintiff argued that the provision was

unconscionable and thus unenforceable. At that time, both parties agreed that the enforceability

of the damages-limitations provisions involved a question of law that would be prudent to address

prior to trial. Given the fact that trial was scheduled to begin in just over two weeks, the Court

invited Defendant to file a written motion within one week and provided Plaintiff with two days

to file a response. While this response window was short, the Court notes that, given the parties’

prior briefing and the lengthy discussion and oral argument during the Pretrial Conference,

Plaintiff was well-aware (in advance of Defendant’s filing) of the general topics it would need to

address in its response. Defendant has filed its Motion, (doc. 139 (“Terex’s Motion to Enforce the

Exclusion of Incidental and Consequential Damages and to Exclude Evidence of Such Damages

at Trial”)), and Plaintiff has filed a Response in opposition, (doc. 142).

                                          DISCUSSION

I. Terex’s Motion to Enforce the Exclusion of Incidental and Consequential Damages and
   to Exclude Evidence of Such Damages at Trial, (doc. 139)

       The at-issue warranty for the chippers included the following provisions which are relevant

to Defendant’s Motion:

       10. Incidental or Consequential Damage: TEREX SHALL NOT BE LIABLE
       FOR AN [sic] INDIVIDUAL OR CONSEQUENTIAL DAMAGES OF ANY
       KIND, INCLUDING, BUT NOT LIMITED TO, LOST PROFITS, LOSS OF
       PRODUCTION, INCREASED OVERHEAD, LOSS OF BUSINESS
       OPPORTUNITY,           DELAYS           IN     PRODUCTION,            COSTS      OF
       REPLACEMENT COMPONENTS AND INCREASED COSTS OF
       OPERATION THAT MAY ARISE FROM THE BREACH OF THIS
       WARRANTY, WHETHER OR NOT CAUSED DIRECTLY OR
       INDIRECTLY BY ANY NEGLIGENCE OF TEREX. The Buyer’s sole
       remedy shall be limited to (at the sole option of Terex) repair or replacement of the
       defective part.

       ...



                                                  3
        IN THE EVENT OF ANY BREACH OF THIS WARRANTY BY TEREX,
        THE AGGREGATE LIABILITY OF TEREX SHALL BE LIMITED
        EXCLUSIVELY TO THE REMEDIES (AT THE SOLE OPTION OF
        TEREX) OF REPAIR OR REPLACEMENT OF ANY DEFECTIVE
        EQUIPMENT OR PART COVERED BY THE WARRANTY. IN NO
        EVENT SHALL TEREX BE LIABLE FOR INCIDENTAL, INDIRECT,
        CONSEQUENTIAL OR OTHER DAMAGES OR LOSSES RESULTING
        FROM A BREACH OF OR OTHER DAMAGES OR LOSSES RESULTING
        FROM A BREACH OF WARRANTY INCLUDING, WITHOUT
        LIMITATION, LABOR COSTS, LOSS OF USE OF OTHER EQUIPMENT,
        THIRD PARTY REPAIRS, LOST PROFITS, LOSS OF PRODUCTION,
        INCREASED OVERHEAD, INCREASED COSTS OF OPERATIONS,
        TOWING OR HAULING OF EQUIPMENT, RENTAL COSTS, PERSONAL
        INJURY, EMOTIONAL OR MENTAL DISTRESS, IMPROPER
        PERFORMANCE OR WORK, PENALTIES OF ANY KIND, LOSS OF
        SERVICE PERSONNEL, OR FAILURE OF EQUIPMENT OR PARTS TO
        COMPLY WITH ANY FEDERAL STATE OR LOCAL LAW.

(Doc. 51-4, p. 3 (emphasis and capitalization in the original).)

        Notwithstanding these provisions, Plaintiff’s Amended Complaint seeks incidental and

consequential damages. (See Doc. 15, p. 7 (“Plaintiffs bring this action against Terex USA . . . to

recover loss of revenue, and loss of current and future business . . . .”).) In its Motion to Enforce

the Exclusion of Incidental and Consequential Damages and to Exclude Evidence of Such

Damages at Trial, (doc. 139), Defendant cites these provisions and argues that, because there is no

evidence that the provisions are unconscionable, the Court should enforce them and thus exclude

incidental and consequential damages at trial. (See Doc. 140, pp. 1–8.) Specifically, Defendant

asks the Court to “bar introduction at trial of evidence of incidental and consequential damages”

and to hold that Plaintiff is “limited to seeking damages for the alleged difference in value of the

chippers.” (Id. at pp. 8–9.) 2


2
  In the final pages of its Motion, Defendant confusingly argues, beyond the scope of the motion, that “there
is no competent evidence, documentary or testimonial, to support a jury award for damages representing
the difference in value of either Chipper at the time of delivery.” (Doc. 140, pp. 13–17.) Similarly, as part
of its argument about Plaintiff’s right to seek incidental and consequential damages, Defendant argues that
Plaintiff “cannot prove the limited remedy failed of its essential purpose.” (Id.at pp. 9–12.) Defendant
does not formally request any sort of order from the Court on these arguments, however, and, if Defendant


                                                     4
        Under Georgia law, “[t]he measure of damages for breach of warranty is the difference at

the time and place of acceptance between the value of the goods accepted and the value they would

have had if they had been as warranted, unless special circumstances show proximate damages of

a different amount.” O.C.G.A. § 11-2-714(2). Notably, however, Georgia courts have routinely

recognized that a breach or failure of a limited warranty does not negate clauses excluding specific

types of damages. See, e.g., Hightower v. General Motors Corp., 332 S.E.2d 336, 338–39 (Ga.

Ct. App. 1985) (“The breach or defeat of a limited warranty to repair or replace, of course, does

not simultaneously invalidate other limitations of damages contained in the new car warranty . . .

.”); A-larms, Inc. v. Alarms Device Mfg. Co., 300 S.E.2d 311, 314 (Ga. Ct. App. 1983)

(“[C]onsequential damages may be excluded or limited unless such would be unconscionable, and

such limitation of damages where the loss is commercial is not prima facie unconscionable.”); see

also Atl. Waste Servs., Inc. v. Mack Trucks, Inc., No. CV414-211, 2016 WL 1248942, *5 (S.D.

Ga. March 25, 2016); Atlanta Specialty Food Distributors, Inc. v. Watkins Leasing, Inc., No. C81-

1341A, 1982 WL 139732, at *3 (N.D. Ga. 1982) (“Where an exclusive remedy fails of its essential

purpose it may be ignored but other clauses in the contract which limit remedies may be left to

stand or fail independently of the stricken clause.”). Thus, under Georgia law, the at-issue

limitations provisions (recited above) preclude Plaintiff from seeking and recovering damages that

are consequential or incidental in nature unless Plaintiff proves that the limitations provisions are

unconscionable.

        In its Response, Plaintiff first argues that while Defendant styles its Motion as a motion to

exclude evidence, in reality the motion is an untimely effort to seek summary judgment. Plaintiff

contends that, rather than the exclusion of evidence, Defendant seeks a ruling that the at-issue


does desire a ruling, the appropriate time for these arguments to be raised is at trial via a motion pursuant
to Federal Rule of Civil Procedure 50.


                                                     5
limitations provisions are not unconscionable as a matter of law and “in effect seeking dismissal

of Plaintiff’s claim for consequential damages.” (Doc. 142, pp. 4–5.) While Plaintiff concedes

that “unconscionability” is a question of law that should be determined by the Court, Plaintiff

objects to the timing of the motion raising the question, particularly given the abbreviated time

afforded to Plaintiff for filing a response. (Id. at pp. 7–8.) Plaintiff emphasizes that O.C.G.A.

§ 11-2-302, the Georgia statute addressing unconscionable contracts or clauses, specifically

provides that, “[w]hen it is claimed or appears to the court that the contract or any clause thereof

may be unconscionable[,] the parties shall be afforded a reasonable opportunity to present

evidence as to its commercial setting, purpose, and effect to aid the court in making the

determination.” O.C.G.A. § 11-2-302(2) (emphasis added). Plaintiff offers some argument,

though limited, in an effort to show unconscionability, but urges that it “anticipates that the facts

introduced at trial will support both substantive and procedural unconscionability, with more

emphasis on substantive unconscionability.” (Id. at p. 10 (claiming substantive unconscionability

is demonstrated by the fact that “the Plaintiff, who paid hundreds of thousands of dollars for the

defective chippers, was stuck with a faulty product, and his available remedies were left to

‘repair/replacement’ of the defective components,” and that “Terex, and Terex only, had the ability

to decide whether the machine was defective, and whether this defect was covered under the

Warranty”).)

        Plaintiff additionally argues that, even if it is precluded from recovering incidental and

consequential damages, certain evidence related to those types of damages is still relevant and

should not be excluded, as Plaintiff is entitled to rely on it to support its claim that the repair/replace

warranty failed its essential purpose. (Id. at pp. 11–12.)




                                                    6
        The Court emphasizes, at the outset, that it will not interpret or otherwise treat Defendant’s

Motion, which the Court invited Defendant to file, as a motion for summary judgment. 3 To be

clear, no party has ever moved for summary judgment with regard to the at-issue limitations

provisions or with regard to Plaintiff’s right to seek and recover incidental and consequential

damages. In raising these issues and inviting briefing and ultimately a motion to exclude, the

Court aimed to establish a clear and bright line regarding the types of damages that are at issue

and the types of damages-related evidence that may be properly presented to the jury. Clarity on

this topic was particularly critical given the bevy of objections and disputes presented by the parties

that centered on whether particular evidentiary items relating to damages were relevant and

material. It is difficult to determine the probative value of particular items of evidence when the

parties strongly dispute the availability of entire categories of damages.

        As a result of the parties’ briefing and arguments, however, the Court is satisfied that,

regardless of the validity and enforceability of the limitations provisions (i.e., whether they are

conscionable or unconscionable), and regardless of whether the jury finds that the repair/replace

warranty failed of its essential purpose, evidence relating to incidental and consequential damages

has probative value and, in general, is not unduly prejudicial. Both parties agree that Plaintiff is

entitled to seek and recover damages in the amount of the difference between the value of the

chippers as accepted and the value they would have had if they had been as warranted. Evidence

regarding things like the number of repairs that had to be made to the chippers, the extent and cost

of any such repairs, particular times and situations in which the chippers quit working or did not

work properly, and the length of time the chippers were unavailable for use are all arguably

probative on the issue of the values of the chippers as accepted. Even Defendant, in its “Bench


3
  The deadline for filing pretrial dispositive motions passed long ago on December 29, 2017. (Doc. 43, p.
3.)


                                                   7
Brief Re: Damages,” acknowledged that the cost of repair can be used to help prove the difference

in values. (Doc. 132, p. 10.) As a result, even if it is determined that the limitations provisions

are valid and enforceable and Plaintiff is therefore not entitled to recover incidental and

consequential damages, evidence related to incidental and consequential damages could be

relevant and is therefore not per se inadmissible.

        In light of the foregoing and in an abundance of caution, particularly in light of O.C.G.A.

§ 11-2-302(2)’s requirement that “the parties . . . be afforded a reasonable opportunity to present

evidence” on the issue of unconscionability, the Court DENIES without prejudice Defendant

Terex’s Motion to Enforce the Exclusion of Incidental and Consequential Damages and to Exclude

Evidence of Such Damages at Trial, (doc. 139). However, if, during trial, Defendant believes a

specific piece of evidence is not admissible and would be unduly prejudicial, then Defendant may

object at that time to the specific piece of evidence. Likewise, the parties are not foreclosed from

raising and addressing any of these issues at an appropriate time during the trial of the case

pursuant to Fed. R. Civ. P. 50. 4 In the event such a motion is presented to the Court, the briefing

that has previously been provided by the parties will be taken into consideration and will help

guide the Court’s decision on the motion.

II.     Terex’s Motion in Limine to Exclude Damages Testimony

        The Court now turns to Defendant Terex’s earlier-filed Motion in Limine, (doc. 85), in

which Defendant seeks an order prohibiting Plaintiff ROW’s owner, Mr. James, from presenting

“speculative” testimony regarding the damages Plaintiff alleges to have incurred due to the

problems with the chippers.



4
   To the extent Plaintiff may seek to present evidence pertaining to unconscionability that need not be
presented in the presence of the jury, Plaintiff should request to do so during trial but outside the presence
of the jury.


                                                      8
       The Court notes that it is not entirely clear exactly what Defendant is asking the Court to

exclude. The first substantive discussion section of the Motion—which bears the heading “James’

Testimony Regarding ROW’s Alleged Damages Is Too Speculative To Support A Jury Verdict”—

focuses mostly on taking umbrage at Plaintiff’s lack of documentary evidence related to damages.

Defendant argues that Plaintiff ROW’s only evidence on damages is Mr. James’ “self-serving

statements” and that, “[s]ince ROW cannot present for the jury a complete picture of income or

expenses for either [c]hipper, the jury cannot estimate with reasonable certainty the amount of

damages ROW suffered, if any.” (Id. at p. 10.) This sort of assertion regarding the sufficiency or

weight of evidence, however, is not appropriate for a Motion in Limine, which should be focused

on the threshold issue of admissibility. Terex does, however, also urge that Mr. James “should not

be permitted to speculate as to the damages ROW allegedly incurred,” (id.), which on the surface

sounds like an appropriate ground for a motion in limine. Later, at the end of the brief, Defendant

prays for an order “prohibiting James from testifying to any damages in excess of the $21,576.91

for money allegedly spent on repairs to the Chippers and $313,819.54 as money allegedly paid to

Terex for the two Chippers, and then only to the extent such amounts are supported by

contemporaneous records.” (Doc. 85, p. 13.) In its Reply to Plaintiff’s Response, Defendant

resumes voicing its frustration with the dearth of documentary evidence of expenses:

       There are no records of in-house repairs to the Chippers, the amount of time ROW
       spent in-house repairing the Chippers, the value of the in-house repairs, or the
       amount spent for parts on in-house repairs, exclusive of purchasing wear parts
       (Response at 6), which are excluded under Terex USA’s warranty. Other than the
       one receipt for repairs to the Chippers and, the invoices for parts, assuming the
       repair parts can be distinguished from wear parts, ROW’s damages for breach of
       warranty are based solely on the speculation of James as to the alleged repair costs.

(Doc. 107, p. 9.) Terex claims that, “[w]ithout the documentation evidencing ROW’s damages,

[it] is limited in its ability to fully cross-examine ROW’s witnesses on its claimed damages.” (Doc.

85, pp. 11–12.) Terex’s frustration is not unfounded, as it does appear that ROW has never been


                                                 9
overly forthcoming regarding the damages it claims to have suffered and seeks to recover.

Defendant’s Motion in Limine, however, seeks to exclude only damages-related testimony from

Mr. James only on the ground that such testimony would somehow be “too speculative” due to the

lack of corresponding documentation. The issue, then, is whether the at-issue testimony from Mr.

James “as to the damages ROW allegedly incurred,” (id. at p. 10), is “clearly inadmissible” such

that the Court should exclude that evidence now.

       “Before and after enactment of the Uniform Commercial Code in Georgia, the rule

preventing recovery of ‘speculative’ damages referred ‘more especially to the uncertainty as to the

cause, rather than uncertainty as to the measure or extent of damages.’” Hawthorne Indus., Inc. v.

Balfour Maclaine Intern., 676 F.2d 1385, 1387 (11th Cir. 1982) (quoting B & D Carpet Finishing

Co. v. Gunny Corp., 281 S.E.2d 354 (Ga. Ct. App. 1981)). While the parties here dispute

causation, there is sufficient admissible evidence upon which the jury would be permitted to find

that a breach by Defendant of the standard warranty caused ROW damages; there is sufficient

evidence that the chippers malfunctioned on more than one occasion, were unable to be used for

at least some periods of time, and that they required numerous repairs. Thus, the causation of any

alleged damages is not being left entirely to speculation. What Defendant clearly takes issue with

is Mr. James’ ability to testify about the amounts of damages that Plaintiff may claim it has

incurred.

       “[T]he ability to estimate damages to a reasonable certainty is all that is required and mere

difficulty in fixing the exact amount will not be an obstacle to the award. The rule against the

recovery of vague, speculative, or uncertain damages relates more especially to the uncertainty as

to cause, rather than uncertainty as to the measure or extent of the damages.” Pendley Quality




                                                10
Trailer Supply, Inc. v. B&F Plastics, Inc., 578 S.E.2d 915, 919 (Ga. Ct. App. 2003) (quoting

McCannon v. McCannon, 499 S.E.2d 684, 686 (Ga. Ct. App. 1998)).

       As such, “[e]vidence that the [chippers] were defective cannot alone establish the value of

the[m] as accepted,” and the determination of the measure of damages “cannot be left to

speculation, conjecture and guesswork.” Ficklin v. Hyundai Motor Am., Inc., 611 S.E.2d 732, 734

(Ga. Ct. App. 2005) (quoting Williams v. Dienes Apparatus, 407 S.E. 2d 408, 410 (Ga. Ct. App.

1991)). However, “compensation for undisputed injury should not be denied merely because the

amount of damages cannot be precisely and exactly determined.” Hawthorne Indus., Inc., 676

F.3d at 1388. Plaintiff’s evidentiary burden is to “produce evidence which would furnish the jury

data sufficient to enable them to estimate with reasonable certainty the amount of the damages.”

Ficklin, 611 S.E.2d at 734 (quoting Williams, 407 S.E. 2d at 410).

       Here, it remains to be seen exactly what testimony Mr. James will offer on the topic of

damages. Assuming, however, that his testimony (considered in conjunction with any other

relevant damages-related evidence) presents “data sufficient to enable [the jury] to estimate with

reasonable certainty the amount of the damages,” the jury would be entitled to consider that

evidence.

       In sum, Defendant has not pointed to any specific testimony that it expects Plaintiff to elicit

from Mr. James that would be obviously based entirely on speculation, conjecture and guesswork.

Consequently, Defendant has not identified any testimony that would be clearly inadmissible and

warrant exclusion prior to trial. For the foregoing reasons, the Court DENIES Defendant’s Motion

in Limine seeking exclusion of damages-related testimony from Mr. James. Defendant is not,

however, precluded from raising objections to Mr. James’ specific testimony at trial or making

any appropriate motion during trial regarding the sufficiency of the damages evidence.




                                                 11
III.    Terex’s Request for Spoliation Sanctions

        In its Motion in Limine, (doc. 85), Terex requests that, if the Court declines to exclude Mr.

James’s testimony, the Court make a determination that Plaintiff spoliated evidence relating to its

damages and issue sanctions against ROW. Specifically, Terex requests:

        If James is allowed to testify to damages in excess of the $21,576.91 for money
        allegedly spent on repairs to the Chippers and $313,819.54 as money allegedly paid
        to Terex for the two Chippers, Terex USA requests that the Court direct the jury
        that ROW’s failure to preserve evidence raises a presumption against ROW.

(Id. at p. 13.)

        “Spoliation is the destruction or significant alteration of evidence, or the failure to preserve

property for another’s use as evidence in pending or reasonably foreseeable litigation.” Brown v.

Chertoff, 563 F. Supp. 2d 1372, 1377 (S.D. Ga. 2008). In Flury v. Daimler Chrysler Corporation,

the Eleventh Circuit held that “federal law governs the imposition of spoliation sanctions” but at

the same time observed that federal law does not set forth “specific guidelines” to determine when

such sanctions are warranted. 427 F.3d 939, 944 (11th Cir. 2005). The court then borrowed a

multi-factor test from Georgia spoliation law, which it found to be “wholly consistent with federal

spoliation principles.” Id. The factors identified by the Court in Flury, as relevant to the inquiry,

include: (1) whether the party seeking sanctions was prejudiced as a result of the destruction of

evidence and whether any prejudice could be cured, (2) the practical importance of the evidence,

(3) whether the spoliating party acted in bad faith, and (4) the potential for abuse if sanctions are

not imposed. See id. at 945. Generally, the party moving for sanctions carries the burden of proof

on the spoliation issue, including the legal elements needed to establish spoliation. See Eli Lilly

& Co. v. Air Express Int’l USA, Inc., 615 F.3d 1305, 1318 (11th Cir. 2010).




                                                  12
       If a party claims another party spoliated electronically stored information, subsection (e)

of Federal Rule of Civil Procedure 37 applies. Pursuant to a recent amendment, that subsection

provides:

       If electronically stored information that should have been preserved in the
       anticipation or conduct of litigation is lost because a party failed to take reasonable
       steps to preserve it, and it cannot be restored or replaced through additional
       discovery, the court:

            (1) upon finding prejudice to another party from loss of the information, may
                order measures no greater than necessary to cure the prejudice; or

            (2) only upon finding that the party acted with the intent to deprive another
                party of the information’s use in the litigation may:

               (A) presume that the lost information was unfavorable to the party;

               (B) instruct the jury that it may or must presume the information was
                  unfavorable to the party; or

               (C) dismiss the action or enter a default judgment.

Fed. R. Civ. P. 37(e). The Eleventh Circuit recently acknowledged that it has not yet had the

opportunity to determine whether, given the amendment to Rule 37, the multi-factor test relied

upon in Flury is still applicable when a party seeks sanctions based on the spoliation of

electronically stored evidence. ML Healthcare Services v. Publix Super Markets, Inc., 881 F.3d

1293, 1308 (11th Cir. 2018). The Court notes, however, that the subsection only allows for a

presumption against the spoliating party upon a finding that it acted with the intent to deprive the

other party of the information’s use in the litigation.

       The Court has “broad discretion” to impose sanctions as part of its “inherent power to

manage its own affairs and to achieve the orderly and expeditious disposition of cases.” Id.

Spoliation sanctions may include dismissal, exclusion of testimony, or an instruction to the jury to

presume that the evidence would have been unfavorable to the spoliator. Id. at 945. The Court

examines “the extent of the prejudice caused by the spoliation (based on the importance of the


                                                  13
evidence to the case), whether that prejudice can be cured, and the culpability of the spoliator.”

Oil Equip. Co. v. Modern Welding Co., 661 F. App’x 646, 652 (11th Cir. 2016). “This all, of

course, presupposes that the evidence existed at one time.” Arenas v. Ga. DOC, No. 4:16-cv-320,

2019 WL 1573698, at *2 (S.D. Ga. Apr. 11, 2019).

       Here, it is unclear what specific documents Defendant claims were in Plaintiff’s possession

and whether Defendant claims Plaintiff possessed physical copies or electronic copies or how

Plaintiff destroyed such copies or failed to preserve them when in the course of or anticipation of

litigation. It is even less clear what Defendant believes it would have been able to prove with that

documentation and, thus, how it has been prejudiced. The burden to prove damages rests with

Plaintiff ROW, not Defendant, so the complained-of documentation is not necessary in order for

Defendant to prove some element of its case. Defendant’s only real argument regarding its “need”

for the documents is that Defendant is dubious of the reliability of damages-related testimony to

be elicited from Plaintiff’s owner, and wishes it had documentation which it could potentially to

cross-examine Mr. James. Potential cross-examination material of this sort, however, is not the

type of necessary evidence that would ordinarily give rise to the severe spoliation sanctions that

Defendant seeks. Further, Defendant claims that Plaintiff’s failure to preserve the documentation

entitles it to “a presumption against ROW” but Defendant offers no specifics on how this

presumption would be presented to the jury. Simply telling the jury that it must presume the

documentation would have been “unfavorable” to Plaintiff is vague and would cause confusion.

Lastly, and perhaps most importantly, there is no evidence tending to show Plaintiff acted in bad

faith or with intent to deprive Defendant of the information’s use in the litigation.

       In sum, under either the multi-factor test relied upon in Flury or the standards of Rule 37(e),

Defendant has failed to establish that the Court should issue spoliation sanctions in this case,




                                                 14
particularly the severe and vague sanctions Defendant has requested. Instead, Defendant’s proper

avenue is, if it chooses, to thoroughly cross-examine Mr. James (and any others offering testimony

about damages) regarding the lack of supporting documentation and to argue to the jury that, given

Plaintiff’s lack of supporting documentation, the jury should be skeptical about Plaintiff’s claimed

damages amount. See, e.g., Pace v. Nat’l Union Fire Ins. Co. of Pittsburgh, No. 1:12-cv-3096-

MHC, 2015 WL 11199154, at *2 (N.D. Ga. Feb. 3, 2015) (denying request for spoliation sanctions

for defendant’s failure to preserve truck’s black box data, explaining that “[a]lthough [p]laintiff

may have been prejudiced . . . , the Court finds that any potential prejudice can be cured by

eyewitness testimony concerning [the] truck’s speed and lack of braking” and “[d]efendants will

then have the opportunity to cross-examine those witnesses”). In light of the foregoing, the Court

DENIES Terex’s request for spoliation sanctions, (doc. 85).

                                         CONCLUSION

       For all the foregoing reasons, the Court DENIES Defendant’s “Motion in Limine on

Damages,” (doc. 85); DENIES without prejudice Plaintiff’s “Amended Motion in Limine,” (doc.

97); and DENIES without prejudice Defendant’s “Motion to Enforce Exclusion,” (doc. 139).

       SO ORDERED, this 6th day of December, 2019.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                15
